The record or bill of exceptions must disclose the fact that the brief of evidence accompanying the motion for a new trial was approved by the Court, or agreed upon by the parties or their counsel. (R.)New trial. Brief of evidence. Practice in the Supreme Court. Before the Supreme Court. January Term, 1873.When this case was called a motion was made by counsel for defendants to dismiss the writ of error, on the ground that there was no evidence of the fact in the record that the brief of evidence on the motion for a new trial had been approved by the Court or agreed upon by the parties. Counsel for plaintiff in error refusing to make tlie necessary affidavit, *474upon a suggestion of a dimunition of the record, the writ of error was dismissed. ■